Citation Nr: 0301389	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-08 242	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to compensation benefits 
for the cause of the veteran's death under the provisions 
of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in January 2000.  During his 
lifetime, service connection was in effect for varicocele 
of the left leg, rated as zero percent disabling.  The 
appellant is the widow of the veteran.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision dated in September 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied 
entitlement to service connection for the cause of the 
veteran's death and a rating decision dated in November 
2001 that denied entitlement to dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1151.   


FINDING OF FACT

On November 21, 2002, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant's representative that the 
appellant requested a withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board no longer has 
jurisdiction over this claim.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  

In a November 21, 2002 report of contact, the appellant's 
representative indicated that the appellant had called and 
informed the representative that she wanted to withdraw 
the claim on appeal and take no further action on this 
claim.  The appellant's representative submitted a written 
statement informing the Board of the appellant's desire to 
withdraw the claim.  This written statement meets the 
requirement for a writing.  Accordingly, the Board finds 
that the appellant's withdrawal is effective, that it has 
no jurisdiction to review the issue on appeal, and that 
the appeal of this issue must be dismissed without 
prejudice. 

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


